Title: From John Adams to Boston Patriot, 10 April 1810
From: Adams, John
To: Boston Patriot




Sirs,
Quincy, April 10th, 1810.


Amsterdam, October 17, 1781—wrote to congress: “There is at present a fermentation in this nation which may arise to violent extremities. Hundreds of pamphlets have appeared, some against the Court, some against the city and sovereign magistrates of Amsterdam, all of which must be adjudged to be seditious libels. At length a large pamphlet has appeared in Dutch; and having been distributed through the streets of the Hague, Leyden, Rotterdam, and other cities, has occasioned a great alarm to the government, and a violent agitation of spirits among the people. As a composition, all parties speak of it in the strongest terms of admiration. The substance of it will appear from the following placard against it.
We, the deputies of the states of Utrecht, make known, that as it is come to our knowledge, that, notwithstanding the strong and serious advertisements and publications against the composition, sale, and distribution of lampoons, scandalous pamphlets or libels, and defamatory writings, of whatever sort or in whatever form they may be, to the prejudice of the high sovereignty of these provinces, and of those who are placed in any administration or direction of public affairs, already, heretofore and lately promulgated, both by the lords the states of this province, and by others, and the rigorous penalty therein decreed against transgressors: nevertheless, the spirit of discord, of wickedness, of calumny and of sedition, has burst forth and spread itself in this state so far, that it has not been possible, hitherto, to restrain it, by such advertisements, but on the contrary has arrived at such a height, that there has been printed and dispersed, within a few days, a most pernicious libel under the title of “Aan het Volk van Nederland,” i. e. to the people of the low countries, containing a great number of wicked and slanderous imputations against the most serene person of his most serene highness, our lord the prince of Orange and Nassau, hereditary statholder, captain and admiral general of these provinces, against his most serene father and mother of glorious memory; as also our lords the prince’s of Orange, William the first, Maurice, Frederick Henry, William the second and William the third, illustrious predecessors of his most serene higness: and interspersing efforts, the most seditious, tending to overthrow not only the present form of the regency, but even to introduce, instead of the regency in the state, which also is therein painted in the most hateful manner, a democracy or regency of the people, and thus to cause the republic to fall into an entire anarchy, which would increase and multiply, still more extremely, the dangers, to which the dear country is exposed at present, by a foreign war, joined to an intestine division: and taking into consideration, that such most detestable wickedness, if not restrained, can have no other consequences, than the total ruin and destruction of the dear country, if God by his grace does not prevent it, and that it is incumbent on us to employ all the means possible to hinder it, and to punish offences according to their demerit. For these causes we renew, that which has been heretofore and lately ordained in this respect by the publication of their noble mightinesses of the fourth of July of the present year, 1781, and not only the punishments by fine, but also of discretionary correction according to the exigency of the case, against the transgressors there mentioned. To discover the author or the authors, and the distributor or the distributors of such a dangerous libel, as is that before mentioned, and to the end that they be punished as examples to others, according to the magnitude of such a crime, tending to the ruin of the country; we have thought fit to promise, as we do by these presents, a premium of a hundred riders, i. e. fourteen hundred florins, in favor of those, who may discover or make known, the author or authors, distributor or distributors, in such a manner that they may be juridically convicted and punished, concealing the name of the informer, if he requires it. And we ordain, moreover, to all the officers and judges in the city, cities and countries of this province, to make all possible search and to endeavor, without any negligence, dissimulation or connivance, to discover and arrest the aforesaid malefactor or malefactors, and to proceed and to cause to be proceeded, as is convenient, against them, as seditious persons and disturbers of the public repose, guilty of overturning the foundations of the government of these provinces, and of the sovereignty of the lords the states of the provinces respectively, and as the enemies the most dangerous of the country. And, to the end that no man may pretend ignorance, these presents shall be published and posted up, in convenient places.
Done at Utrecht, the 3d Oct. 1781.
J. Tacts Van Amerangen.
Lower down, by order of the said Lord’s Deputies. C. A. Vos having imprinted in the margin the seal of the said Lord’s Deputies, in red wax covered with paper.”
Amsterdam, October 18, 1781, wrote to Congress—“The Committees of the fisheries of Vlaardingen and Maaslluys, have presented to their high mightinesses a petition, to give them to understand—“that they learned with the most lively sensibility that the gentlemen the committees of the respective colleges of admiralty, had proposed to their high mightinesses to permit the free navigation of the ports of the republic, with or without convoy, excepting nevertheless until farther order, the vessels destined to the greater and lesser fisheries. The petitioners represent the inevitable losses, with which they are more and more threatened, in case that all the fishery, without exception, remains longer suspended; that they might very well find a remedy, in a certain manner, by excepting from this prohibition, the ships employed in taking fish for salting, and in the fishery of fresh cod. They solicit, that it may please their high mightinesses to revoke in this regard the placart of the 26th of January, 1781, or at least to make in it such alteration as their high mightinesses may find convenient.” This petition, accepted by the province of Holland, has been rendered commissorial, and sent to the colleges of the admiralty respectively.
Another Petition,
from diverse merchants, book-keepers, and owners of ships, of Amsterdam, containing in substance,—That the petitioners, having caused their vessels and cargoes, for the most part loaded beforehand, to sail under the escort of the convoy, there has resulted from it, on the fifth of August, the famous rencounter between this convoy, commanded by the Vice-Admiral Zoutman, and the British Vice-Admiral Parker—a rencounter which, in truth, had covered the naval forces of the republic with immortal glory, but at the same time given to commerce a terrible blow, the merchant vessels having seen themselves obliged to return into the ports of the State. That the petitioners, seeing themselves disappointed of their just and equitable expectation of being able to obtain an escort, sufficient and seasonably ready, found themselves forced to submit to necessity, and consequently to call back their ships, which, without running the greatest danger, could not remain longer in their then station. That the petitioners could not refrain from representing to their high mightinesses, in the most pressing manner, the enormous prejudice which resulted from it to the petitioners and the freighters of vessels, who, after having for so many months held their vessels and crews ready, must now pay the expence of equiping them, the wages, the monthly pay and subsistence of their crews, as well as all the other charges which result from them. But as all these disbursements are lost, the petitioners, for the causes alleged and others particularised in the petition, pray that it may please their high mightinesses to assign to the petitioners, and especially to the proprietors and freighters of vessels, a convenient indemnification and sufficient for the cost, damages and interest, borne and suffered because the said convoy has not set sail; from whence it has resulted that they have detained the vessels belonging to the petitioners, who, at the first requisition, are ready to produce the particulars to their high mightinesses. That it may also please their high mightinesses to give the necessary orders, to the end that the convoy, destined for this purpose, may be ready early enough to be able to set sail next spring, even by the month of March; to the end, that by accelerating their departure, the loss of time suffered in the current year may be, at least in some degree, compensated; and that there may be an opportunity for the ships, which are now in Norway and at Elsineur, supposing they should be obliged to pass the winter there, may then profit of this convoy for their return; finally, that they would please to give, concerning all these objects, precise orders, and such as their high mightinesses may judge the most proper, to fulfil the wishes of the petitioners, and for the greatest utility of commerce.
This petition has been rendered commissorial for the respective admiralties.
Another Petition.
The undersigned merchants, trading to the Levant, living at Amsterdam and Rotterdam, give respectfully to understand—That the petitioners acknowledge, with the most lively gratitude, the paternal care which your high mightinesses have always manifested for the prosperity of the commerce of the Levant, and particularly the advantages procured to the Belgick navigation, by the resolutions of your high mightinesses of the 21st May, 1770, and of the first of April, 1776: the first of which authorises the directors of the commerce of the Levant and of the navigation of the Mediterranean, besides the accustomed imposition of six per cent. of freight, to require of all foreign vessels, coming from the Levant, five per cent. of the value of the effects; and the second of which tends to raise considerably the tarif, after which they always tax the abovementioned effects, which has also fully answered the salutary end of your high mightinesses, to wit—to inspire a general aversion into foreign ships, to suffer themselves to be employed in the transportation of productions from the Levant into the ports of these countries. But, since the situation of the navigation of this country, by the unfortunate and cruel war, which the king of Great Britain unjustly makes upon our dear country, is in fact entirely changed and almost entirely interrupted and ruined, in such sort, that by the present impossibility to make use of those ships, which have not been taken, business in general, and that of the Levant in particular, is in the deplorable condition, even for the account of neutral foreigners, (for that upon our own account is entirely stopped,) either to be wholly abandoned, or to be carried on by the means of foreign vessels. The petitioners think it unnecessary to enumerate particularly the disadvantages of the first points alleged, that is to say, the abandoning of this commerce, because in all times the considerable importance of the Levant trade has been universally acknowledged, and that your high mightinesses yourselves have always shewn that you have been intimately persuaded of it: It is then manifest, that in the present situation of affairs, there remains only the second means, which is to employ foreign ships. Nevertheless, as the small quantity of these vessels, joined to the inclination on all sides to employ them, has already occasioned an enormous rise of their freights, and since, moreover, they cannot be insured, but by paying a premium three times larger than in past times, we encounter here obstacles, the most discouraging and invincible, considering that besides all this the extraordinary imposition before mentioned, of five per cent. of the value of the merchandizes calculated after the augmented tariff, renders almost wholly impracticable this manner of negotiating and deprives it of all advantage; which in this critical situation of affairs must ruin absolutely the commerce of the Levant: for, since at this time it cannot be carried on but for the account of neutral foreigners, it is incontestible that their enterprizes, being in all cases so much confined, they will find themselves in the indispensable necessity to suspend this commerce with us, and to transmit it to other places: besides this, there will be found many foreigners, who, for these causes, will excuse themselves from remitting to the Petitioners what they justly owe, because at present by the enormous rise of bills of exchange, this cannot be effected but by sending merchandizes, which still augments and extends in an aggravating manner the risque of the Petitioners.—But finally, to ward off this misfortune in season, if possible, the Petitioners take the liberty, respectfully to address themselves to your high mightinesses, praying that you would please, during the course of this war, consequently as long as the Belgic vessels cannot be employed, to exempt the effects loaded upon foreign ships and coming from the Levant to the ports of this country, from the said extraordinary imposition of five per cent of their value; and that you would also give the same advantages to the merchandizes loaded on board the Pisano, a Venetian vessel, commanded by the captain Antonio Ragusin, from Smirna, and lately arrived at the Texel: to the end that this branch of commerce so important may not perish entirely, and that it may be preserved for the general well being of the dear country.”
Diverse freighters and part owners of vessels, fitted out for the Colony of Surrinam by the proprietors of plantations, merchants and others interested in this commerce, as well as that of Caracas have addressed a petition to their high mightinesses and have laid open—“The deplorable condition of the two Colonies: that in consequence of the resolution of the 14th of last June, in virtue of a petition which they then presented, they equiped their vessels with dispatch, and that in two months they had put in order a fleet of seventeen vessels armed with four hundred guns and manned with twelve hundred men, expecting a suitable convoy: but that several circumstances having without doubt hindered it from being ready, they pray their high mightinesses—1. That they would prepare, as soon as possible, a convenient convoy to go out with their ships at a certain day and conduct them to the West-Indies. 2. That their high mightinesses, in case of delay would be so good as to grant them an indemnification. 3. That their high mightinesses, upon the exhibition of a certificate, as it was stipulated by their resolution of the 31st of July last, would be so good, as to cause to be given to those who shall have made the armaments required, the bounties which they shall judge convenient; the Petitioners being ready to give convenient sureties and even to engage their vessels, in case they are not ready to sail at the time appointed.”
At the requisition of his highness this request has been rendered commissorial in the respective admiralties.
The representative and the directors of the East-India company have notified to their high mightinesses, that their finances diminished—and that they are in the indispensable necessity of demanding of their high mightinesses, a succor of at least five hundred and fifty thousand florins; adding, that if some favorable change does not take place, they shall soon be obliged to have again recourse to their high mightinesses. This petition has been rendered commissorial.
Amsterdam, October 18, 1781—wrote to Dr. Franklin: “Thomas Beer, with his wife and two small children came to my house this forenoon, and presented me a letter from Mr Coffin, of Dunkirk, of the second of October, recommending him to me as a person who had been obliged to fly from England for having assisted American prisoners to escape; and inclosing a copy of a letter from your excellency to Mr. Coffin of the 22d of August, advising Beer to go to Holland where your excellency imagined there was great demand for all kinds of workmen, who are useful in fitting out ships; and consenting the Coffin should supply them not exceeding ten guineas, and requesting Mr. Coffin for the future to send the prisoners to my care at Amsterdam, and to desire his friend at Ostend to give them the same direction.As to Beer, I know not what to do with him. He has spent his last guilder; and the man, woman and children all looked as if they had been weeping in deplorable misery over their distresses. I gave him some money to feed his children a night or two, and went out to see if I could procure him employment with a rope maker; but I was told that your excellency was much mistaken in supposing that there is here great demand for all kinds of workmen who are useful in fitting out ships; that navigation being in a manner stopped, such tradesmen had the least to do of any, and particularly the rope makers complained of want of work more than ever, and more than any other class of tradesmen. However, a gentlemen will enquire if he can find a place for him.
I have no Objection to American prisoners coming this way, and shall continue to do as I always have done every thing in my power to solace them in their distresses. I have now for a year past relieved considerable numbers who have escaped from England, with small sums, and with my best endeavors to procure them employment and passages. But your excellency is very sensible I have no public money in my hands, and that therefore, the small sums of money which I have been able to furnish them must have been out of my own pocket. This resource, if my salary is not to be paid me in future, is likely to fail very soon.
If your excellency would give me your consent that I should take up small sums of money of Messrs. Fizeau, Grand & Co for the purpose of assisting our countrymen who escape from prison, I should esteem myself much honored by this trust: for none of my time is spent with more pleasure than that which is devoted to the consolation of these prisoners. The masters of vessels have hitherto been very good in giving passages, and we have made various shifts to dispose of such as have been here, and have succeeded so as to give tolerable satisfaction: but we should do much better if we had a little more money.
I have often told your excellency that the house of de Neufville and son had received a few thousand guilders upon the loan opened by me in behalf of the United States. I have not yet touched a doit of this money, because I thought it should lie, to answer bills of exchange upon the draughts of congress. But as there is so little of it, if your excellency would advise me to it, I would devote it to lie for the benefit of the poor prisoners and would make it go as far in relieving their distresses as I could.
Amsterdam, October 18, 1781—wrote to Mr. Dumas at the Hague: “It is a long time since I had the pleasure of writing to you. I have been to the very gate of the other mansion. My feet had well nigh stumbled on the dark mountains; but by the skill of Dr. Osterdike and the wonderful virtue of the bark, I am returned here to take two or three more lessons of politics.
If your affairs will admit of your spending some time at Amsterdam, I should be obliged to you if you would take an apartment in my house. The sooner the better. I desired Mr. Thaxter to write you an invitation in my name, when I was too weak to write. He wrote, but has no answer. How go the politics of the Hague? Will they ever answer my memorial?
Amsterdam, October 19, 1781—wrote to Mr. F. Coffin, at Dunkirk: “I yesterday received your favor of the 2d of this month, by Beer who with his wife and two children came to me in deplorable distress: his children having been sick and detained him on the road, until he had spent his last shilling.
This man never made a greater mistake than in coming to Holland, where all business being at present in a state of stagnation, tradesmen in general find the times very hard: and navigation being obstructed, all occupations relative to ship building, are duller than any others; particularly the ropemakers, who cannot find employment for their old journeymen and apprentices, much less think of taking new ones.
There are moreover at present, and have been since the war between England and Holland, very few American vessels here; so that it is very difficult even for a single man to get a passage.
There is also at present, more risque of the enemy in a passage from hence than from France. And, what is of more importance than all the rest, there is nobody here who has any money in his hands belonging to the American public. I cannot therefore but approve the reluctance against coming this way, which you say you find in general, in American Prisoners.—Notwithstanding all this, I shall be always ready to assist any distressed Americans to the utmost of my power. There is no set of men more meritorious than the prisoners who escape; and there is no occupation to a man of philanthropy more pleasing than to relieve them. But as the United States are not yet acknowledged by their High Mightinesses, I can derive no assistance for the relief of my unfortunate countrymen from this government. And as I have not any public money at my disposal, the only aid I can give them is in a private capacity; unless his excellency Dr. Franklin can enable me to do more by supplying me with money. If any body will furnish me money, the more of it I give to deserving and distressed Americans the better.”
Amsterdam, October 20, 1781, wrote to Major William Jackson—“Your letter, sir, of the 26th ult. I received last night, and should have been astonished at its date and contents, if I had not seen yours to Mr. De Neufville, of the same date, which he received three days before. I had ever taken Mr. Gillon for a man of honor, drawn insensibly into difficulties by a train of disappointments, but I cannot reconcile his conduct upon this occasion. But it is to no purpose to enlarge upon this subject.
What is become of the despatches to Congress? There were on board half a cart-load from me. All my letters to Congress for six or eight months, were there. Your account of the health, and especially of the good behavior of my dear Charles, gives me great pleasure. I can give you no instructions what to do with him. If you have a prospect of a passage, soon, to America, and can conveniently take him with you, I suppose that would be most agreeable to him.—If you go to Paris, I wish you would leave him in the mean time in the care of Mr. Johnson or Mr. Williams, at Nantes, or Mr. Cummings, at L’Orient; desire those gentlemen to give him a Latin or a French master, and draw upon me for the expence. But if you should come to Amsterdam, bring him with you—in which case Mr. Charles must lay aside the thoughts of going to America until I go. I am extreamly sorry you are likely to be embarrassed with the care of this child, in addition to all your other vexations.
My best regards to Mr. Searle and Col. Trumbull. I have received some letters for Mr: Searle from his excellency Governor Reed. Should be glad of Searle’s directions where to send them. Pray what do you intend to do with the continental goods left here.”
Amsterdam, October 20, 1781, wrote to Mr. Joshua Johnson, at Nantes—“Let me beg the favor of you to send the inclosed letter to Congress and the others to Maj Jackson and Col. Searle, in whatever seaport they arrive from Corunna, from whence they were to sail in a frigate about the tenth of this month, but could not tell to what port in France. There is no news but of Commodore Gillon, at present, which you must have heard.
Amsterdam, October 20, 1781, wrote to the Hon. James Searle—“I condole with you most affectionately and cordially in your fresh disappointment. It is to be hoped the tide will turn.
I have received letters for you from Gov. Reed, with a desire to open them in case of your being gone. You were gone, and I opened them and read them with infinite pleasure. They contain the best account of American affairs that I have seen. The substance of them, (i.e. as they regarded him personally,) is advising you very respectfully and friendly to come home, unless you had succeeded, or saw a prospect of speedy success. I knew not where to send them with a prospect of meeting you, and shall therefore wait your orders.
What judgment are we to form of the Commodore and his designs? What are become of all the letters? especially those to Congress? Congress have not received a letter from me these  months. A charm is certainly set upon my correspondence; yet I should not think it of sufficient importance for a demon or a witch to interfere. All my letters, by way of Statia and by several vessels directly to America, are lost. Now these by the South Carolina.
I have been to the gate of death since you left me, with a malignant, nervous fever—but Dr. Osterdyke’s masterly skill, and the wondrous virtue of Quinquina, have brought me back; but I am still feeble and good for nothing.”
Amsterdam, October 22, 1781—wrote to Dr. Franklin: “I have the honor to inform you that I have this day drawn a bill upon your excellency for two thousand crowns, at two Usances, in favor of Messrs. Fizeau & Grand, to enable them to discharge the bills of the United States accepted by me.”
Amsterdam, October 22, 1781—wrote to Dr Franklin: “I have received your excellency’s letter of the twelfth.
I should be much obliged to you, for your sentiments, of what is to be understood by accepting the mediation of a power or powers? Is a mediator to be an arbitrator? And is the power that accepts the mediation bound to submit to the award? Is the great question of the war submitted to the discussion and final judgment of the mediator? For example, if the United States should accept of a mediation between them and Great Britain, would this be, to submit to the judgment of the mediator, whether America should continue to be independent, or whether she should come again under the dominion of England? I hope we should run no risque of a judgment against us; but it seems to be too much to submit. I am glad the communication is to be postponed.
It is said that the prince de Gallitzin has demanded a categorical answer from their high mightinesses, concerning the offer of the mediation of his sovereign, for opening negotiations of peace between Holland and G. Britain: adding, that upon this answer might depend not only the peace of the republic; but also certain measures, which his court has determined to take, relative to the present conjuncture of affairs.
Some persons surmise that the meaning of these mysterious words is; that if Holland persists in reckoning herself among the number of  enemies of Great Britain, the empress will think herself under the necessity of becoming her friend; to prevent her from being crushed. But we may as well surmise that she intends to acknowledge the independence of America, and invite congress to send ministers to Vienna.
I thank your excellency for your advice as a physician, which I have ventured to follow, though indeed I had taken largely of the bark, in my illness, by the advice of Dr Osterdyke, a very able physician, at the head of his profession, in this town.
I thank you, sir, for Major Jackson’s letter. Pray what is to become of the continental goods which Gillon left here? Would it not be well for Jackson to come here, and take care of them? I suppose they are still on board vessels chartered to transport them to America, and detained for the freight.
I had written thus far, when accidentally seeing Mr de Neufville jun. he mentioned to me, his having received a letter from your excellency some time ago, when I was sick, referring the house to me about the affair of the goods. This was the first hint I ever had of the letter. Indeed at the time when he received it, I was insensible even to the incision knife.
I have never had, since I have been in Europe, the least connection in business of any kind, public or private, with Gillon. He wrote me two very long letters, last winter and spring, using all the arguments his wit could devise, to persuade me, to lend him the credit of the United States, by furnishing him with some of my obligations to answer his necessities. I answered both these letters immediately by a positive and final refusal. These letters will speak for themselves. I knew nothing of his being gone to Paris, when he entered into the contract with colonel Laurens, nor did I know of Mr de Neufville’s being there. When I received a letter from your excellency, and another from colonel Laurens, requesting me to draw bills upon your excellency, for payment for the goods, I was willing to take that trouble upon myself from respect to your excellency and to colonel Laurens; but was relieved from this by your excellency’s acceptance of the bills drawn as I understand by major Jackson. So that never, from first to last, have I been consulted in this business. I should therefore be justifiable, I suppose, if I were to persevere in avoiding to give any opinion about it. But here is at present, a large interest of the United States in a suffering condition, and Americanus sum, et nil Americanum a me alienum puto. To all appearance colonel Laurens had been imposed on, and Gillon has violated his contract with him. The goods are left here, on board vessels hired to carry them. The freight is not paid. The goods will be held, I presume, responsible. The question is what is to be done? Money must be advanced, I suppose, for the freight of the vessels. If your excellency cannot advance it, I presume the goods must in part be applied to the payment of this expence; for there is nobody in Europe has any money belonging to the United States but your excellency nor credit to procure any.
I would submit to your excellency, whether Jackson had not better come here and finish this business; either by selling the goods out right, at a loss no doubt: or by selling enough of them to pay the freight of the rest; or by agreeing for the freight and paying it at your excellency’s expense, as you shall advise. For my own part I have no judgment in the prices of freight, the goodness of vessels, or masters or mariners; and therefore, if I were to interfere, it could be only by employing some merchant to do the business; and no merchant here, in my opinion would do it, with more care or success than Jackson. Moreover I have no authority to order the goods or any part of them to be sold; and without this I have no money to discharge the freight or pay for any expences.
That this affair has been miserably or rather abominably managed by Gillon seems to be past a doubt. But the question is how shall we prevent its occasioning a greater loss, and more mischief than is necessary? I should not have omitted a moment to write to your excellency upon the subject, if I had had the least suspicion that you had referred it to me; provided I could have held a pen, which indeed I can very badly do now. I am very far from being a man in health, and capable of going through much business: yet nothing shall suffer, for want of my doing what I have strength to do.
Amsterdam, October 24, 1781—wrote to Job Field, Bryant Newcomb, Samuel Curtis, Jeriah Bass and Edward Savil, American prisoners in mill prison, Plymouth: “Gentlemen, yours of September 8th I have but just received. It went a long circuit to come to me. I am very sorry for your misfortune in being captured, and wish you liberty as soon as possible, but recommend to you patience, the only remedy under evils that cannot be avoided. Sufferings in so good and great a cause as that of our country, are the easiest to bear, because they are honorable.
I have no public money at my disposal; and my own resources, in this difficult situation, and these hard times are too confined to enable me to lend you any considerable sums from myself. But I have taken measures to furnish you with  in all, that is  each, which I hope will be of some service to you. I am, gentlemen, your friend and neighbor.
Amsterdam, October 24, 1781—wrote to Mr. Jennings: “I have never answered your letter of August 22. As to the letters inclosed I can say nothing. I cannot advise your friend to take much trouble about the affair; because I think that congress will not be able to attend much to such things, until the war is over. As it is wholly out of my department, I can do nothing in it, unless it be to inclose these or any other proposals to my constituents. I rather think however that congress would not enter into any treaty of such a nature with a British subject.—They are for cutting off every fibre, that ever did or ever can serve as a ligament between the two countries, until the English shall come to their senses, which I fear will not be before the last day.
Inclosed is a Bill for  guineas,  of which are intended for each of the persons to whom the letter is addressed, (Job Field and others in mill prison)—Poor fellows! your care of the letter and the bill will much oblige, &c.—Pray is the Abby Raynal, at Brussels?
Amsterdam, October 25, 1781—wrote to Dr. Franklin: “I have the honor to inclose a copy of a letter I yesterday received from Corunna. I communicate it to your excellency in confidence. The writer is a particular friend of yours. He has so good a heart and is so amiable a man, that I would not expose him to the resentment of any of the gentlemen, and therefore pray your excellency to keep his letter secret. Yet his opinion deserves some attention. There are some Dutch gentlemen on board the South Carolina, one of whom has written to his friends, much to the same purpose, as I am told, and adds, that Gillon did not cruise, but was detained by contrary winds.
Gillon, when he first came to Europe, brought letters to me from Mr. Middleton and Mr. Rutledge, recommending him in very strong terms as a man of honor and a firm friend of America, who had been prevailed upon to leave his home and an independent fortune for the sake of serving the state. Since I have been in Holland, I found his reputation here very good; and he had many friends, among whom were several of very considerable note and importance. I have never observed or heard of any dishonorable conduct, until his departure. I have considered him as having been trained on, from step to step, and from one misfortune, perplexity, and disappointment to another, until he had incurred an enormous expence, beyond his means. I never suspected him of any design like that suggested by  and still I cannot but hope, that the suggestion by  proceeds from too much warmth.
It is a most ruinous and affecting affair: for I see nothing but the ruin of the ship, as well as the loss of the goods left here.—What can be done to prevent the one or the other?


John Adams.



